Title: From Thomas Jefferson to John Bolling, 7 October 1791
From: Jefferson, Thomas
To: Bolling, John



Dear Sir
Monticello Oct. 7. 1791.

I should have been extremely gratified could my stay in Virginia have permitted me to have paid you a visit in Chesterfeild, and it would have been some compensation for the want of that power, had my sister’s visit to this place happened to fall in with mine. In the ensuing spring I think it possible that business may call me into your neighborhood, in which case I shall most assuredly have the pleasure of seeing yourself and family.
I wrote you from hence the last year, inclosing a statement of your account with my mother’s estate &c. I am recently called on by James Lyle for a debt due from that estate to Kippen & co. amounting with interest now to about £180. The great sums I am already in advance beyond the value of all my mother’s assets, and the amount of other debts I am pressed to pay have obliged me to authorize Mr. Lyle to recieve what was due to my mother. Of this nature was the chief part of your balance, amounting on the 6th. of March 1790. to £52–19–8 according to the account I then enclosed you, for which sum I have therefore given him an order on you. I would not have done it to any person who would have been troublesome to you, which I know he will not be; and I hope you will not think it unkind in me to have lessened as much as I could this demand for my mother when I inform you that for the balance of that demand, and of others which I cannot otherwise answer I find myself obliged this winter to make a very considerable sale of negroes  in addition to the sales of land I have already made and shall further make.—Present my best love to my sister and the family and be assured of the sincere affection of Dear Sir Your friend & servt,

Th: Jefferson

